DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on October 7, 2020 is acknowledged. Accordingly claims 1-20 remain pending and have been examined

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al (hereinafter “Babar”) U.S. Patent Application Publication No. 2020/0193429 A1 in view of Kohli U.S. Patent Application Publication No. 2021/0049145 A1.

As per claims 1, 10 and 17, Babar discloses a computer-implemented method for identifying an account, via a hash key presented to a third party, in connection with a network interaction involving the third party, the method comprising:
receiving, by a computing device, from a third party, a hash key specific to an account associated with a user in connection with an interaction by the user with the third party, the hash key including alpha-numeric characters and being distinct from a primary account number (PAN) for the account (0004, which discloses that “The system may transmit the associated primary account hash and the account hash to an issuer system. In response to receiving the associated primary account hash and the account hash the issuer system may be configured to determine an updated transaction account data based on the associated primary account hash.”; 0006);
determining, by the computing device, the PAN for the account based on the hash key (0004, which discloses that “In response to receiving the associated primary account hash and the account hash the issuer system may be configured to determine an updated transaction account data based on the associated primary account hash.”);
identifying, by the computing device, an issuer of the account based at least in part on the determined PAN (0004, which discloses that “The system may transmit the associated primary account hash and the account hash to an issuer system. In response to receiving the associated primary account hash and the account hash the issuer system may be configured to determine an updated transaction account data based on the associated primary account hash.”);
transmitting, by the computing device, a verification request to the issuer of the account, whereby the issuer verifies one or more details associated with the account (0070, which discloses that “In response to receiving the transaction account update request, issuer system 110 generates an account hash (step 404). Issuer system 110 may generate the account hash based on one or more data elements from the transaction account update request. For example, the account hash may comprise a one-way cryptographic hash of one or more of the user first name, the user last name, the transaction account number, the transaction account address, the transaction account security code, the transaction account expiration date, or the like.”);
receiving, by the computing device, a code from the issuer indicative of the verification of the one or more details associated with the account (0005, which discloses that “In various embodiments, the system may generate the account hash in response to receiving a transaction request, and wherein in response to receiving the updated transaction account data from the issuer system, the system is configured to authorize the transaction request.”);
identifying, by the computing device, an authorization request for the interaction between the user and the third party, the authorization request including at least the hash key (0005, which discloses that “In various embodiments, the system may generate the account hash in response to receiving a transaction request, and wherein in response to receiving the updated transaction account data from the issuer system, the system is configured to authorize the transaction request.”);
intercepting the authorization request, based on the authorization request including the hash key; and
in response to the authorization request further including said code, directing the authorization request to the issuer (0002, which discloses that “In response to the user initiating a purchase, the merchant may transmit the stored transaction account data to an issuer to authorize the transaction.”).
What Babar does not explicitly teach is:
intercepting the authorization request, based on the authorization request including the hash key.
Kohli discloses the computer-implemented method, comprising:
intercepting the authorization request, based on the authorization request including the hash key (0019, which discloses that “There is a need for a system configured to intercept computer message requests (e.g., purchase transaction authorization requests, database requests) that include outdated key values, and facilitate in-flight (e.g., continuous, during processing of the initial request) replacement of outdated key values with updated key values.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Babar and incorporate a method further comprising: intercepting the authorization request, based on the authorization request including the hash key in view of the teachings of Kohli in order to update the key value for the transaction

As per claim 2, Babar further discloses the computer-implemented method, wherein the hash key includes an encrypted version of the PAN (0028; 0051; 0055).

As per claim 3, Babar further discloses the computer-implemented method, further comprising receiving, by the computing device, from the third party, a name of the user as the name appears on a card device specific to the account (0004); and
wherein determining the PAN for the account further includes determining, by the computing device, the PAN for the account based on the hash key and the name of the user (0004).

As per claims 4 and 14, Babar further discloses the computer-implemented method, wherein the hash key includes an encrypted version of the PAN and a salt (0004).

As per claims 5 and 15, Babar further discloses the computer-implemented method, wherein the salt includes an image (0104).

As per claim 6, Babar further discloses the computer-implemented method, wherein the code includes a random code (0004).

As per claim 7, Babar further discloses the computer-implemented method, wherein the random code includes a one-time passcode, randomly generated by the issuer (0004).

As per claim 8, Babar further discloses the computer-implemented method, further comprising storing, by the computing device, the code received from the issuer in a data structure, in association with the PAN for the account (0004).

As per claim 9, Babar further discloses the computer-implemented method, wherein determining the PAN for the account based on the hash key includes searching for the PAN in the data structure, based on the hash key (0004; 0077).

As per claim 11, Babar further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the processor, further cause the processor to store the code received from the issuer in a data structure, in association with the PAN for the account (0004).

As per claim 12, Babar further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the processor to determine the PAN for the account based on the hash key, cause the processor to search for the PAN in the data structure, based on the hash key (0004).

As per claim 13, Babar further discloses the non-transitory computer-readable storage medium, wherein the code includes a one-time passcode, randomly generated by the issuer (0004).

As per claim 16, Babar further discloses the non-transitory computer-readable storage medium, wherein the computer-executable instructions, when executed by the processor, further cause the processor to receive, from the third party, a name of the user as the name appears on a card device specific to the account (0004); and
wherein the computer-executable instructions, when executed by the processor to determine the PAN for the account, causes the processor to determine the PAN for the account based on the hash key and the name of the user (0004).

As per claim 18, Babar further discloses the system, wherein the payment network computing device is further configured to receive, from the third party, a name of a user associated with the account (0004); and
wherein the payment network computing device is configured, in order to determine the PAN for the account, to determine the PAN for the account based on the hash key and the name of the user (0004).

As per claim 19, Babar further discloses the system, wherein the payment network computing device is further configured to store the code received from the issuer in a data structure, in association with the PAN for the account (0004); and
wherein the payment network computing device is configured, in order to determine the PAN for the account based on the hash key, to search for the PAN in the data structure, based on the hash key (0004).

As per claim 20, Babar further discloses the system, wherein the random code includes a one-time passcode, randomly generated by the issuer (0004); and
wherein the hash key includes an encrypted version of the PAN and a salt (0004).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 27, 2022